Citation Nr: 1524677	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-15 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for bipolar disorder with panic attacks.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran had active military service from February 1981 to October 1988 and from March 2007 to September 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified before the undersigned Veterans Law Judge at a July 2014 Board video conference hearing.  

 In September 2014, the Board remanded this case.  In that remand decision, the Board determined that the Veteran had submitted a notice of disagreement with an April 2014 rating decision that denied entitlement to a TBI.  Thereafter, the Veteran was issued a statement of the case and he perfected an appeal to that issue.  

In the Board's September 2014 remand, it was clarified that in February 2014, the Veteran indicated that he was claiming service connection for tinnitus and bipolar disorder as secondary to TBI.  Thus, as set forth below, those issues have been considered on a secondary basis.


FINDINGS OF FACT

1.  The Veteran was involved in a motor vehicle accident during service which resulted in a TBI.

2.  The Veteran has a bipolar disorder with panic attacks which is etiologically related to his TBI.

3.  The Veteran has tinnitus which is etiologically related to his TBI.


CONCLUSIONS OF LAW

1.  A TBI was incurred in active peacetime service.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

2.  Bipolar disorder with panic attacks is proximately due to service-connected TBI disability.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2014).  

3.  Tinnitus is proximately due to service-connected TBI disability.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claims are being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, organic diseases of the nervous system and psychoses will be presumed to have been incurred in or aggravated by service if such diseases become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of cases, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran had two periods of service.  During his first period of service, the Veteran was involved in a motor vehicle accident in August 1984 as discussed in detail below.  The Veteran was separated from service in 1988.  He re-entered service in March 2007, until he was discharged shortly thereafter, in September 2007, due to a diagnosed bipolar disorder.  The Veteran contends that the August 1984 motor vehicle accident resulted in a TBI.  In turn, he maintains that he developed a bipolar disorder and tinnitus secondary to the TBI, not directly due to service or as aggravated inservice.  

The service treatment records revealed that on August 31 1984, the Veteran was transported to the hospital following a motor vehicle accident with a head trauma.  The Veteran complained of pain to his face.  Injuries to the bridge of the nose and left eyebrow were noted.  It was documented that the Veteran's head knocked out the back window of the vehicle that he hit.  The Veteran had broken glass all over his person.  The Veteran's vital signs were taken, an IV was inserted, he was placed in a cervical collar, and was strapped down to a board for transportation.  Upon arrival at the emergency facility, it was noted that the Veteran had no loss of consciousness (LOC), vomiting, or change in sensoria reported.  The Veteran was in moderate distress and presented with multiple facial lacerations.  His lacerations were repaired.  

The Veteran has since indicated that he did suffer a brief LOC after the accident and had no memory of his trip in the ambulance, although he remembered being sutured.  

The Veteran was evaluated by VA in December 2013 to assess his current cognitive functioning.   He reported that he sustained a traumatic brain injury (TBI) on August 31 1984.  He was driving a moped down a hill when a car in front of him stopped abruptly, causing him to rear end the car in front of him.  He related that he went through the rear windshield of the car in front of him and suffered a brief LOC.  He did not remember the ride to the hospital.  He was seen at the Emergency Room and was treated and released the same day.  His reasoning abilities were overall mildly to moderately impaired.  He was impaired with verbal reasoning and nonverbal reasoning.  From a neuropsychological standpoint, the Veteran's memory, attention, executive functioning, language, and spatial abilities were all unimpaired and in the average range.  His processing speed was also unimpaired.  Cognitive flexibility was mildly to moderately impaired.  With regard to his psychological status, he had a history of bipolar disorder with periods of impulsiveness, mood swings, and anger above and beyond what would normally be expected given the circumstances.  In summary, the Veteran did have mild cognitive issues in his reasoning abilities and cognitive flexibility which could be the result of the accident in the military based on his description of the accident.  Given his reasoning abilities, it was also possible that the Veteran struggled with cognitive issues throughout his life.  Psychological factors did not appear to negatively impact the test results to any significant degree.  The Veteran continued to meet the criteria for a bipolar disorder and had also been given a diagnosis of an unspecified mild neurocognitive disorder.  The examiner considered that a baseline had now been established.  The evaluation was signed by a VA licensed clinical psychologist, Dr. B., with the report also signed by Dr. V.   

In conjunction with the Veteran's neuropsychiatric/cognitive assessment, he was afforded a contemporary brain magnetic resonance imaging (MRI) revealed no acute intracranial findings, but mild nonspecific cerebral white matter disease.  Thereafter, in January 2014, the Veteran was seen at VA by Dr. V.  It was noted that the Veteran had a cognitive disorder, not otherwise specified (NOS) and a history of TBI. 

The Veteran was afforded a VA examination in February 2014 by Dr. R., a psychiatrist.  At that time, it was noted that the Veteran had no significant head injuries prior to August 31, 1984 when he sustained a concussion with facial lacerations when his motorcycle struck the back of a car at Fort Polk, propelling him through the back windshield.  He briefly lost consciousness, with some partial retrograde amnesia, but remembered his medical treatment at the post hospital emergency room, where his lacerations were sutured.  He had a headache and was dazed, but was released back to his barracks without evidence of abnormal neurological functioning.  He was not aware that he had any typical lingering post-concussion symptoms and was able to soon resume full duties as a tank crewman.  In retrospect, he thought his evolving problems with mood and concentration began after that accident, but there is no service medical record evidence to indicate he had any functional problems subsequently.  He had one more incident in Germany (date unknown) when the turret struck the back of his helmeted head, pushing him downward into a metal plate, but he did not lose consciousness and had no medical follow-up.  He had no history of recurrent headaches.  He struggled with his mood since late 1986 and early 1987, when he returned to Germany after being separated from his German national wife and two young children.  On return to Germany, he found out his wife and his Executive Officer were having an affair.  In the ensuing days and weeks, he became more depressed, with a pattern of atypical behaviors (anger, social withdrawal, poor attention to work, AWOL) which resulted in his being reduced in rank after an exceptional prior performance.  While he struggled for the duration of his enlistment until 1988, he was not evidently impaired neurocognitively or otherwise with chronic post-concussion symptoms.  He had had no interval significant head injuries.  He had been evaluated at the Bay Pines VA medical center TBI Clinic since September 2013 where his concussion history has been noted.  While he had neuropsychological testing confirmation of a mild neurocognitive deficit, the etiology had not been determined.  His cognitive losses were not consistent with a typical history of cognitive decline from a TBI.  However, his chronic mood disorder (bipolar disorder) and VA-diagnosed and treated anxiety disorder, not otherwise specified (NOS) had evident impact on his attention, concentration, and recall and short-term memories.  He was "under a lot of stress" due to his unemployment since 2007, homelessness, problems with mood regulation and concentration, and frustrations with his getting VA benefit claims resolved.  While the Veteran did manifest signs and symptoms of an acute concussion (TBI) on August 31, 1984, he had not had manifested any signs or symptoms of a chronic post-concussion syndrome from that incident or the other cited (undated) incident in which his head was struck by a falling tank hatch cover.  The examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated that since the Veteran had no significant head injuries prior to August 31, 1984; that since his service treatment records indicated he did have a concussion on that date with facial injuries which resolved clinically and after a brief period; that although he had manifested symptoms of a clinically-validated mild neurocognitive disorder; and that since it was not clinically evident that his current cognitive impairments are due to his prior head injury but more likely to his chronic psychiatric conditions, the examiner stated that it may be reasonably clinically concluded that it is less likely than not  that the Veteran has any chronic TBI residual symptoms which are related to his documented motorcycle accident in August 1984.  

In April 2014, a letter was received from Dr. V. who also has a private practice as a Diplomate of the American Board of Psychiatry and Neurology.  The Veteran has maintained that he sought treatment outside VA at Dr. V.'s private practice because he is a TBI specialist.  Dr. V. indicated that the Veteran suffered a TBI in 1984 as a result of a motor vehicle accident.  As a sequelae to that accident, the physician indicated that the Veteran had symptoms of cognitive dysfunction as validated by neuropsychological testing, mental status, and clinical observation.  Such dysfunction manifested itself with cognitive inflexibility and problems with attention and concentration.  It was Dr. V.'s professional opinion that the Veteran's symptoms of cognitive dysfunction were attributable to that 1984 accident.  This letter was followed by a June 2014 letter.  In that letter, Dr. V. again indicated that the Veteran had been diagnosed as having a TBI which occurred in 1984 as a result of a motor vehicle accident while stationed at Fort Polk and on active duty.  He indicated that the Veteran had been under his care since September 2013 and he had personally reviewed the Veteran's records in VA's system including his emergency room medical report from his motor vehicle accident in 1984 while on active duty.  As a sequelae to this injury, Dr. V. stated that the Veteran had symptoms of cognitive dysfunction, bipolar disorder and tinnitus  He again indicated that this dysfunction was validated by neuropsychological testing, mental status assessment, and clinical observation  Such dysfunction manifested itself with cognitive inflexibility and problems with concentration as well as depression and mood instability diagnosed as bipolar disorder.  It was his professional opinion that it is more likely than not that the Veteran's symptoms of cognitive dysfunction and mood instability noted as bipolar disorder as well as tinnitus were attributed to the motor vehicle accident that occurred in 1984, while he was on active duty in the military.  Thereafter, another statement was received from Dr. V. in which he noted that the Veteran had no history of head trauma prior to August 1984.  He suffered a severe concussion with facial injuries and tinnitus which did not resolve clinically.  He had manifested symptoms of clinically-validated neurocognitive disorder/bipolar I and tinnitus due to the 1984 head injury.  In August 2014, another statement from Dr. V. was received in which he endorsed the same opinion and further discussed the Veteran's symptoms, including his panic attacks, depression, and inappropriate behavior.  He again indicated that the bipolar disorder and associated symptoms are more likely than not due to the 1984 motor vehicle accident.  

In an October 2014 statement of another VA psychiatrist (Dr. W.), it was indicated that there was no medical documentation that Veteran sustained a TBI at the time of the accident in August 1984 or that he had residuals of a TBI since that time.  It was noted that the Veteran has been given a diagnosis of a TBI by Dr. V., secondary to Veteran's self report of a TBI with LOC in 1984.  This examiner stated that the Veteran's self report of the incident was not consistent with medical documentation in the ER note on August 31, 1984.  Further, this examiner indicated that according to research, 90 percent of patients with a TBI recover and are asymptomatic three months post injury.  In cases of uncomplicated TBI (no imaging abnormality or cumulative TBIs), persistent symptoms and/or poor functional outcomes are usually linked to non-injury associated psychological, medical, social and personal situational factors, despite frequent symptom misattribution to the original TBI by patients, families and providers.  In the case of this Veteran, the examiner felt that the Veteran's complaints of poor attention and cognitive impairment are more likely than not attributable to one of his psychiatric diagnoses including bipolar disorder, anxiety disorder and aattention deficit hyperactivity disorder, (ADHD).  

Thereafter, in October 2014, Dr. R. provided an opinion letter.  He stated that he had reviewed the conflicting medical evidence and was providing the following opinion.  The Veteran was directly evaluated by this (himself) qualified VA physician for claims of a service-connected TBI on February 18, 2014 and a headache condition on March 31, 2014.  He had also been evaluated by another qualified VA physician on October 6, 2014 (Dr. W.) for his claimed TBI condition.  He stated that attention was directed to those examinations, which disagreed with regards to the medical history of an acute concussion at the time of his documented emergency hospital treatment of multiple facial traumas following his airborne impact with a stopped automobile windshield at approximately 25-30 MPH on August 31. 1984.  This examiner assumed the occurrence of at least a mild concussion at the time of the accident, with no significant enduring residual post-concussion symptoms, based on common clinical outcomes with persons having similar violent impact accidents with their heads.  Both examiners (himself and Dr. W.) concluded that the Veteran had no longer-term evidence of any chronic post-concussion residual symptoms, although he has claimed his chronic tension headaches had been the result of that single concussive incident.  At issue in this medical opinion was the possible association of the Veteran's bipolar disorder with his active duty motor vehicle accident.  The examiner noted that the Veteran had been evaluated on multiple occasions by a qualified neuropsychiatrist (Dr. V.) in his role as a contract physician with VA (September 5, 2013) and an employee at the Peace River Center, (June 9, 2014).  Dr. V. had submitted multiple other letters which correlated the Veteran's accident with both his current mild unspecified neurocognitive disorder and his bipolar disorder, NOS.  While those documents had not been made available to this examiner, he stated that any assumptions made by any licensed health professional regarding the direct correlation between the Veteran's accident and his bipolar disorder were not supported by historical information in his service or VA treatment records.  He stated that such assumptions could not be supported by accepted epidemiological evidence of direct associations between mild TBI and later-occurring mood and neurocognitive disorders.  The Veteran did not manifest any medical evidence of either a chronic TBI or bipolar disorder during active duty, even though he does now recount depression prior to his October 1988 Army discharge related to conflicts with his wife and chain of command, as well as the unexpected death of his father.  Medical records did support evidence of his developing a bipolar disorder at some unknown time prior to his March 2007 re-enlistment into the Army.  He received a medical board discharge in September 2007 with the government assertion that his then-clinically evident bipolar disorder existed prior to his 2007 re-enlistment.  The Army did not assert that his bipolar disorder existed prior to his February 1981 enlistment or during the course of time until his October 1988 discharge.  The 1990's onset of his bipolar disorder, NOS, diagnosis was affirmed in a VA examination conducted by a qualified VA psychiatrist on February 7, 2008.  Based on this information, Dr. R. opined that it may be reasonably clinically concluded that it is less likely than not that the Veteran manifested any bipolar or other psychiatric disorder prior to his February 1981 enlistment, or was caused by or aggravated beyond any natural disease progression by any evident factors during his 1981-88 enlistment including his 1984 motor vehicle accident.  Further, he opined that it is reasonably clinically concluded, based on past information provided by the Veteran to the Departments of the Army and Veterans Affairs, that the Veteran manifested signs and symptoms of his bipolar disorder prior to his March 2007 re-enlistment.  The examiner indicated that there was no credible evidence provided by the Veteran or included in his discharge medical board report in September 2007 which would support a contention that his 2007 enlistment caused or permanently aggravated his bipolar disorder.

In December 2014, two buddy statements were received.  In one statement, Mr. O.B. stated that he was the Veteran's senior Master Sergeant in 1984, while stationed at Ft Polk.  At that time, the Veteran was involved in a motor vehicle accident in August 1984 while he was under his command.  The Veteran went head first through the rear windshield of a car, while he was on a moped/motorbike.  Prior to the accident, the Veteran was an exceptional solider.  After the accident, Mr. B. noticed a major decline in his performance and his ability to be an effective leader.  He was having problems with concentration and basic soldiering duties.  He stated that the Sergeant he knew prior to his accident was not the same after his accident.  His performance went to below par as well as did his desire to function in the unit.  He also had stitches in numerous areas of his face that were being taken out in Germany in a field medical tent.  He also went to this field medical tent throughout this field training exercise, where they were still removing shards of glass as they worked their way out of his face.  Mr. B. indicated he had frequent contact with the Veteran.  His demeanor was much distorted and Mr. B. was concerned about his condition.  He said that he tried to mentor the Veteran back to the Non Commissioned Officer that he had promoted.  He was so concerned, he tried to get the Veteran back into his unit after he had been transferred out.  Mr. B. indicated that he was not a medical professional, but in his opinion, after serving under his command, prior to his motor vehicle accident and after his motor vehicle accident, he could assure that the Veteran was not the same as after that collision.  Mr. B. indicated that he was making this statement of his own free will, and according to his accounts while the Veteran was under his command. 

In the other statement, K.K., a direct supervisor of the Veteran during service, also reinforced that the Veteran was a stellar soldier prior to his 1984 accident, but underwent changes afterwards, becoming distant and disengaged, with his performance declining.  He exhibited deficits with problem solving and everyday soldier skills.  

At this juncture, the Board notes that both of these individuals previously provided statements several years before regarding the nature of the actual motor vehicle accident (from both individuals) as well as the Veteran's physical injuries (from K.K.) sustained in that accident.  Thus, these statements were not the first from these two persons.  

In January 2015, the Veteran's tinnitus was assessed by a VA examiner.  That examiner opined that the Veteran's tinnitus is less likely than not a result of or caused by his reported motorcycle accident in August 1984; as the accident was documented in his service treatment records; however, there was no mention of tinnitus, nor was there any cochlear damage evidence on his hearing tests at that time.  There was no opinion on whether the tinnitus was secondary to the TBI.

In January 2015, another letter from Dr. R. was received in which he again provided the same information as he had previously.  This examiner noted that the Veteran had recently provided two buddy statements (December 19 and 20, 2014) which had been forwarded, but those statements represented 30-year retrospective recollections and he thought therefore could not be sufficient to contradict current in-depth medical evidence, including multiple direct expert examinations and neuropsychological testing results.  The examiner noted that the Veteran had claimed in several communications to the VA in recent weeks that he disagreed with the conclusions established by this examiner in several direct evaluations and medical-administrative records reviews and by another qualified VA examiner on October 6, 2014.  The examiner indicated that in all of his opinions, they had been rendered based on considerable experience in evaluating thousands of patients with same and similar conditions as the Veteran.  The Veteran was contending that a contrary opinion of causal association between the 1984 accident and his subsequent bipolar and TBI conditions by another neuropsychiatrist on two occasions should supersede those rendered by the two full-time qualified neuropsychiatrists.  The examiner noted that the first evaluation (October 23, 2013) made by the contract neuropsychiatrist (Dr. V.) was done over the phone as the Veteran was unable to come to this appointment.  That indirect examination would not meet the U.S. medical standard of care for disability evaluations.  He acknowledged that the same psychiatrist evidently directly evaluated the Veteran on June 9, 2014, but the documentation of causality was neither medically compelling nor detailed enough to qualify as a medically acceptable rationale for causality.  Communications in the VA files from that neuropsychiatrist were reviewed by this examiner in October 2014 and on January 15, 2015.  He stated that a review of that information had not resulted in any changes in this examiner's prior conclusions about the compelling lack of causality evidence between the Veteran's 1984 accident and either the later manifestations of his bipolar disorder or his claimed but medically unverified TBI.  Attention was directed to all of the prior direct evaluation summaries by this examiner, which stated clearly the chronology of the Veteran's bipolar disorder.  Most importantly, the Veteran's mood problems began with his unit leader and marital problems which eventually resulted in his wife's infidelity, and with the unexpected and tragic death of his father.  These were traumatic experiences for the Veteran, who had performed his duties adequately well after his motor vehicle accident.  His medical records further indicated his subsequent reenlistment in 2007 was brief, due to the full expression of his bipolar disorder, which remains an active condition in partial remission.  Based on all of his prior medical conclusions of fact and the reiterated information, the examiner concluded that it may be reasonably clinically re-concluded that (1) there was no clear and unmistakable evidence of the Veteran's bipolar disorder prior to or during his February 1981-October 1988 enlistment; that (2) there is clear and unmistakable evidence that he manifested his mood disorder at the time of his 2007 enlistment, for which he received an administrative discharge, indicative of a condition that was then expertly concluded by inservice personnel to have existed prior to that enlistment only; and (3) that there is no service treatment record evidence that his mood disorder was aggravated beyond its natural progression during any period of active duty.  Further, he opined that there was no compelling medical evidence, based on standard current medical understanding about pathophysiologic causality in human populations, that the Veteran's claimed "panic attacks" is in any way related to his service-connected general urinary condition, facial scars, or tinnitus.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, there are four medical assessments with regard to whether the Veteran sustained a TBI or other disorder as result of the inservice motor vehicle accident.  Dr. B. confirmed that the Veteran had a cognitive disorder and expressed that it could be related to service.  Dr. V. opined that a TBI was sustained during service.  Drs. W. and R. opined that the inservice accident did not result in a TBI, although Dr. R. acknowledged that the Veteran had a mild concussion.  They opined that the Veteran's cognitive and mood symptoms were due to unrelated psychiatric issues (bipolar disorder, anxiety disorder, and/or ADHD).  These negative opinions emphasized that there was no LOC at the time of the accident, the TBI was medically unverified, and there was no showing of post-concussive or neurocognitive disorder symptoms during service.  

In contrast, Dr. V. believed the Veteran's account of having a brief LOC and/or amnesia during his ambulance ride to the emergency facility during service.  It is significant to note that Dr. V. did review the Veteran's records, so the notation of no LOC was not dispositive in his opinion.  The Veteran's description of the account of the accident was apparently considered consistent by this examiner with the service records.  As noted, the Veteran went through the back window of a car at a high rate of speed, shattering that car window, and taking the impact to his head and face.  Thus, while there was an initial assessment of no LOC and the Veteran was responsive although in distress, the examiner felt that his account of being unconscious at some point or unable to remember the initial ride, although remembering being sutured, was a credible report.  The Board also finds that there is a basis for the Veteran's statements, particularly the amnesia in the ambulance ride, based on the nature of this accident.  Dr. V. stated that as a sequelae to that accident, the Veteran had symptoms of cognitive dysfunction as validated by neuropsychological testing, mental status, and clinical observation.  It was Dr. V.'s opinion that the Veteran's symptoms of cognitive dysfunction were attributable to that 1984 accident.  Dr V. noted that the Veteran had no history of head trauma prior to August 1984 and he suffered a severe concussion at that time.  In addition, his recent testing included a brain MRI which revealed mild nonspecific cerebral white matter disease.

All of the medical opinions are competent as provided by medical professionals.  They clearly disagree as to whether the Veteran suffered a TBI during service.  They all provided rationale.  Although the rationale and overall opinion of Dr. V. was questioned by Dr. R., the Board has no reason to not afford equal probative value to that opinion.  Dr. V. is a neuropsychiatrist who reviewed the Veteran's medical records and examined the Veteran.  In addition, the Board notes that there is also lay evidence of record.  Two service buddies confirmed the change in behavior and cognitive functioning of the Veteran immediately after the accident and thereafter, as compared to his behavior and functioning before the accident.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  In this case, the lay persons are not medical experts, but they are certainly competent to report that they observed the Veteran acting differently and that his skill levels declined, as they were in the position to make those assessments.  Their statements were sufficiently detailed in nature.  The Board recognizes that Dr. R. discounted these statements as being too remote to be accurate, but there is no basis for this conclusion.  There is no clear reason why these individuals would be providing false statements; thus, the Board has no reason to find that the statements are inherently not credible.  A review of these statements shows that they support Dr. V.'s findings.  

The Board finds that the medical evidence of record is in relative equipoise as to the matter of whether the Veteran sustained a TBI during service and currently still has neurocognitive dysfunction due to that TBI.  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by specialists and were based on a review of the Veteran's past medical records and history as well as current assessments.  The Board finds that the opinions all provided rationale and contained support in the record, including lay evidence support for Dr. V.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for TBI is warranted.

The Veteran has also claimed service connection for bipolar disorder with panic attacks and tinnitus as secondary to the TBI.  The negative opinions were predicated on the fact that the Veteran did not sustain a TBI during service and the claimed disabilities therefore arose from other cause, or did not address secondary service connection.  The Board has determined that the Veteran did sustain a TBI which is service-connected.  As such, the most probative value regarding the secondary service connection issues is afforded to Dr. V.'s opinion that these disabilities are secondary to the TBI as his opinion accepted that a TBI was sustained during service and indicated that these claimed disabilities are etiologically related thereto.  Accordingly, secondary service connection for bipolar disorder with panic attacks and TBI is warranted.  


ORDER

Service connection for TBI is granted.  

Service connection for a bipolar disorder with panic attacks as secondary to TBI is granted.

Service connection for tinnitus as secondary to TBI is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


